Exhibit 10.28

FBR CAPITAL MARKETS CORPORATION

2007 EMPLOYEE STOCK PURCHASE PLAN

(AMENDED AS OF APRIL 23, 2007)

 

1. ESTABLISHMENT OF PLAN.

FBR Capital Markets Corporation, a Virginia corporation (the “Company”),
proposes to grant options (“Options”) for purchase of the Company’s common
stock, $0.001 par value (“Common Stock”), to eligible employees of the Company
and its Designated Affiliates (as hereinafter defined) pursuant to this 2007
Employee Stock Purchase Plan (this “Plan”). For purposes of this Plan, the term
“Affiliate” means a “parent corporation” or “subsidiary corporation” as “parent
corporation” and “subsidiary corporation” as defined in Sections 424(e) and
424(f), respectively, of the Internal Revenue Code of 1986, as amended (the
“Code”). The Company intends this Plan to qualify as an “employee stock purchase
plan” under Section 423 of the Code (including any amendments or successor
provisions to such Section), and this Plan shall be so construed. Any term not
expressly defined in this Plan but defined for purposes of Section 423 of the
Code shall have the same definition therein.

 

2. STOCK SUBJECT TO PLAN.

The total number of shares of the Common Stock available for issuance under this
Plan shall be 1,000,000 shares plus up to 1,400,000 shares reallocated to this
Plan from the shares authorized for issuance under the Company’s 2006 Long-Term
Incentive Plan. Such number shall be subject to adjustments effected in
accordance with Section 16 of this Plan. Any shares of Common Stock that have
been made subject to an Option that cease to be subject to the Option (other
than by means of exercise of the Option), including, without limitation, in
connection with the cancellation or termination of an Option, shall again be
available for issuance in connection with future grants of Options under this
Plan.

 

3. PURPOSE.

The purpose of this Plan is to provide employees of the Company and its
Designated Affiliates, as that term is defined in Section 5 of this Plan, with a
convenient means of acquiring an equity interest in the Company through payroll
deductions, to enhance such employees’ sense of participation in the affairs of
the Company and its Affiliates, and to provide an incentive for continued
employment.

 

4. ADMINISTRATION.

This Plan shall be administered by a committee (the “Committee”) appointed by
the Company’s Board of Directors (the “Board”) consisting of at least two
members, who need not be members of the Board and who may be eligible to
participate in the Plan. Subject to the provisions of this Plan and the
limitations of Section 423 of the Code or any successor provision in the Code,
the Committee shall have exclusive authority, in its discretion, to determine
all



--------------------------------------------------------------------------------

matters relating to Options granted under this Plan, including all terms,
conditions, restrictions, and limitations of Options; provided, however, that
all participants granted Options under an offering pursuant to this Plan shall
have the same rights and privileges within the meaning of Code Section 423(b)(5)
except as required by applicable law. The Committee shall also have exclusive
authority to interpret this Plan and may from time to time adopt rules and
regulations of general application for this Plan’s administration. The
Committee’s exercise of discretion and interpretation of this Plan, its rules
and regulations, and all actions taken and determinations made by the Committee
pursuant to this Plan shall be conclusive and binding on all parties involved or
affected. The Committee may delegate administrative duties to employees of the
Company or to independent contractors, as it deems advisable. All expenses
incurred in connection with the administration of this Plan shall be paid by the
Company and the Designated Affiliates; provided, however, that the Committee may
require a participant to pay any costs or fees in connection with the sale by
the participant of shares of Common Stock acquired under this Plan or in
connection with the participant’s request for the issuance of a certificate for
shares of Common Stock held in the participant’s account under the Plan.

 

5. ELIGIBILITY.

Any employee of the Company or a Designated Affiliate is eligible to participate
in the Plan for any Offering Period (as hereinafter defined) under this Plan
except the following:

(a) employees who are customarily employed for less than 20 hours per week;

(b) employees who are customarily employed for not more than five months in a
calendar year;

(c) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424( d) of the Code, own stock
or hold options to purchase stock possessing five percent or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Affiliates or who, as a result of being granted Options under this Plan
would own stock or hold options to purchase stock possessing five percent or
more of the total combined voting power or value of all classes of stock of the
Company or any of its Affiliates;

(d) employees whose employment terms are covered by a collective bargaining
agreement in situations where the applicable union or other collective
bargaining unit has either refused to bargain with respect to this Plan as an
employee benefit or has considered this Plan as a potential employee benefit and
has rejected this Plan or has otherwise determined that employees which such
union or other bargaining unit represents may not participate in this Plan; and

(e) employees who are citizens of a foreign country, which prohibits foreign
corporations from granting, stock options to any of its citizens.

Notwithstanding the foregoing, an employee of the Company or a Designated
Affiliate shall not be eligible to participate in the Plan for any Offering
Period (as hereinafter defined) during which the employee has elected to
participate in an employee stock purchase plan of an Affiliate that is intended
to meet the requirements of Code section 423 (an “Affiliate Plan”).

 

2



--------------------------------------------------------------------------------

For all purposes of this Plan, the term “Designated Affiliate” shall mean an
Affiliate listed on Annex A to this Plan or any Affiliate which may hereafter be
determined by the Committee or the Board to be a Designated Affiliate. A
Designated Affiliate will cease to be a Designated Affiliate on the earlier of
(i) the date the Committee or the Board determines that such Affiliate is no
longer a Designated Affiliate or (ii) the date such Designated Affiliate ceases
for any reason to be a “parent corporation” or “subsidiary corporation” as
defined in Sections 424(e) and 424(f), respectively, of the Code.

 

6. OFFERING PERIODS.

The offering periods of this Plan (individually, an “Offering Period”) shall be
of periods not to exceed the maximum period permitted by Section 423 of the
Code. Until determined otherwise by the Committee or the Board, (a) Offering
Periods shall commence on January 1 and July 1 of each calendar year; provided,
however, that the first Offering Period may begin on any date as shall be
determined by the Committee or the Board, and (b) each Offering Period (with the
exception of the first Offering Period if commenced on a date other than
January 1 or July 1) shall consist of one six-month purchase period during which
payroll deductions of the participants are accumulated under this Plan. The
first day of each Offering Period is referred to as the “Offering Date.” The
last day of each Offering Period is referred to as the “Purchase Date.” Subject
to the requirements of Section 423 of the Code, the Committee or the Board shall
have the power to change the duration of Offering Periods with respect to future
offerings if such change is announced at least 15 days prior to the Offering
Date of the first Offering Period to be affected by such change.

 

7. PARTICIPATION IN THIS PLAN.

Eligible employees may become participants in an Offering Period under this Plan
on any Offering Date by delivering an enrollment form provided by the Company to
the administrator for this Plan (“Plan Administrator”) not later than the 15th
day of the month (or if such day is not a business day for the Company or the
applicable Affiliate, on the immediately preceding business day) before such
Offering Date unless a later time for filing the enrollment form authorizing
payroll deductions is set by the Committee for all eligible employees with
respect to a given Offering Period. Once an employee becomes a participant in
the Plan with respect to an Offering Period, such employee will automatically
participate in the Offering Period commencing immediately following the last day
of the prior Offering Period unless the employee withdraws from this Plan or
terminates further participation in the Offering Period as set forth in Sections
13 and 14 below. Such participant is not required to file any additional
enrollment form in order to continue participation in this Plan, except that the
Committee may require the filing of new enrollment forms by participants who
transfer to another division of the Company or a Designated Affiliate.

 

8. GRANT OF OPTION ON ENROLLMENT.

Enrollment by an eligible employee in this Plan with respect to an Offering
Period will constitute the grant by the Company to such employee of an Option to
purchase on the Purchase Date up to that number of whole shares of Common Stock
of the Company determined by dividing (a) the amount accumulated in such
employee’s Employee Account (as defined in

 

3



--------------------------------------------------------------------------------

Section 10(c)) during the Offering Period ending on such Purchase Date, by
(b) the Purchase Price (as defined in Section 9); provided, however, that the
number of shares which may be purchased pursuant to an Option may in no event
exceed the number of shares determined in the manner set forth in Section 11(b)
of the Plan or such other maximum number of shares as may be specified in the
future by the Committee in lieu of the limitation set forth in Section 11(b).

 

9. PURCHASE PRICE.

The purchase price per share (the “Purchase Price”) at which a share of Common
Stock will be sold in any Offering Period shall initially be the lower of (a) 85
percent of the fair market value of such share on the Offering Date or (b) 85
percent of the fair market value of such share on the Purchase Date; provided,
however, that in no event may the purchase price per share of Common Stock be
below the par value per share of Common Stock.

For purposes of this Plan, the “fair market value” of a share of Common Stock on
a particular date shall be deemed to be the closing price of a share of Common
Stock as reported on the principal stock exchange on which the shares are listed
for trading for the immediately preceding day or, if no closing price was
recorded on such day, then on the next preceding day on which such a closing
price was recorded. If the Common Stock is not listed on an exchange, fair
market value shall be determined by the Committee using any reasonable method
and in good faith. The Committee may change the manner in which the Purchase
Price is determined with respect to future offerings (provided such
determination does not have the effect of lowering the Purchase Price to an
amount less than that which would be computed utilizing the method for
determining the Purchase Price set forth in the first paragraph of this
Section 9) if such changed manner of computation is announced at least 15 days
prior to the Offering Date of the first Offering Period to be affected by such
change.

 

10. PURCHASE OF SHARES; CHANGES IN PAYROLL DEDUCTIONS; ISSUANCE OF SHARES.

(a) Funds contributed by each participant for the purchase of shares under this
Plan shall be accumulated by regular payroll deductions made during each
Offering Period. The deductions shall be made as a percentage of the
participant’s Compensation in 1 percent increments comprising not less than 1
percent and not more than 15 percent of the participant’s Compensation. As used
herein, “Compensation” shall mean all base salary, cash bonuses, wages,
commissions, and overtime; provided, however, that, for purposes of determining
a participant’s Compensation, any election by such participant to reduce his or
her regular cash remuneration under Sections 125 or 401(k) of the Code shall be
treated as if the participant did not make such election. “Compensation” does
not include severance pay, hiring and relocation allowances, pay in lieu of
vacation, automobile allowances, imputed income arising under any Company group
insurance or benefit program, income received in connection with stock options,
or any other special items of remuneration. Payroll deductions shall commence on
the first payday following the Offering Date and shall continue through the last
payday of the Offering Period unless sooner altered or terminated as provided in
this Plan.

(b) A participant may increase or decrease the rate of payroll deductions during
an Offering Period by filing with the Plan Administrator a new authorization for
payroll deductions

 

4



--------------------------------------------------------------------------------

on a form provided by the Company, in which case the new rate shall become
effective for the next payroll period commencing more than 15 days after the
Plan Administrator’s receipt of the authorization and shall continue for the
remainder of the Offering Period unless changed pursuant to this Section 10(b).
Such change in the rate of payroll deductions may be made at any time during an
Offering Period, but not more than two increases and two decreases may be made
effective during any Offering Period. Notwithstanding the foregoing, a
participant may lower the rate of payroll deductions to zero for the remainder
of the Offering Period. A participant may increase or decrease the rate of
payroll deductions for any subsequent Offering Period by filing with the Plan
Administrator a new authorization for payroll deductions not later than the 15th
day of the month (or if such date is not a business day, the immediately
preceding business day) before the beginning of such Offering Period. A
participant who has decreased the rate of withholding to zero will be deemed to
continue as a participant in the Plan until the participant withdraws from the
Plan in accordance with the provisions of Section 13 or his or her participation
is terminated in accordance with the provisions of Section 14. A participant
shall have the right to withdraw from this Plan in the manner set forth in
Section 13 regardless of whether the participant has exercised his or her right
to lower the rate at which payroll deductions are made during the applicable
Offering Period.

(c) All payroll deductions made for a participant will be credited to an
unfunded and unsecured bookkeeping account maintained on behalf of the
participant (the “Employee Account”) and deposited with the general funds of the
Company. No interest will accrue on payroll deductions. All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions. Contributions to an Employee Account other than by payroll deduction
are not permitted.

(d) On each Purchase Date, provided that the participant has not withdrawn from
the Plan pursuant to Section 13 or terminated employment pursuant to Section 14,
in either case on or before the 15th day (or if such date is not a business day,
on the immediately preceding business day) of the last month of the Offering
Period in accordance with Section 13 or 14 of this Plan, or the Plan has not
been terminated prior to the date referred to in the foregoing clause, the
Company shall apply the funds then in the participant’s Employee Account to the
purchase at the Purchase Price of whole shares of Common Stock issuable under
the Option granted to such participant with respect to the Offering Period to
the extent that such Option is exercisable on the Purchase Date. Shares may be
purchased in the public equity markets, directly from the Company or in
privately negotiated transactions.

(e) During a participant’s lifetime, such participant’s Option to purchase
shares hereunder is exercisable only by him or her or, in the event of the
participant’s disability, the participant’s legal representatives. The
participant will have no interest or voting right in shares covered by his or
her Option until such Option has been exercised.

(f) Unless the Committee shall in the future determine otherwise, the maximum
amount which may be deducted from any participant’s Compensation for the purpose
of purchasing Common Stock under this Plan shall not exceed $21,250 in any
single calendar year.

 

5



--------------------------------------------------------------------------------

(g) No fractional shares of Common Stock shall be purchased by or issued to a
participant. Any portion of the payroll deductions credited to an Employee
Account which is not utilized to purchase Common Stock because it is
insufficient to purchase an additional whole share of Common Stock shall be
retained in the participant’s Employee Account and applied to the purchase of
Common Stock in the succeeding Offering Period. No interest will accrue on any
amounts retained in an Employee Account.

 

11. LIMITATIONS ON RIGHTS TO PURCHASE.

(a) No employee shall be granted an Option to purchase Common Stock under this
Plan at a rate which, when aggregated with his or her rights to purchase stock
under all Affiliate Plans, exceeds $25,000 in fair market value, determined as
of the applicable date of the grant of the Option, for each calendar year in
which the employee participates in this Plan (or any other employee stock
purchase plan described in this Section 11 (a)).

(b) The number of shares which may be purchased by any employee on the first
Purchase Date to occur in any calendar year may not exceed the number of shares
determined by dividing $25,000 by the fair market value (as defined in
Section 9) of a share of Common Stock on the Offering Date of the Offering
Period in which such Purchase Date occurs. The number of shares which may be
purchased by any employee on any subsequent Purchase Date which occurs in the
same calendar year (as that referred to in the preceding sentence) shall not
exceed the number of shares determined by performing the calculation described
below, with all computations to be made to the nearest ten thousandth of a whole
share of Common Stock or one hundredth of one cent, as the case may be.

Step One: The number of shares purchased by the employee during any previous
Offering Period which occurred in the same calendar year shall be multiplied by
the fair market value (as defined in Section 9) of a share of Common Stock on
the first day of such previous Offering Period in which such shares were
purchased or the number of shares purchased by the employee under an Affiliate
Plan during any previous offering period under such plan which occurred in the
same calendar year shall be multiplied by the fair market value of such shares
on the first day of such previous offering period.

Step Two: The amount determined in Step One shall be subtracted from $25,000.

Step Three: The amount determined in Step Two shall be divided by the fair
market value (as defined in Section 9) of a share of Common Stock on the
Offering Date of the Offering Period in which the subsequent Purchase Date (for
which the maximum number of shares which may be purchased is being determined by
this calculation) occurs. The quotient so obtained shall be the maximum number
of shares that may be purchased by any employee on such subsequent Purchase
Date.

Subject to the limitations of Section 423 of the Code, the Committee may from
time to time determine that a different maximum number of shares may be
purchased on any given Purchase Date in lieu of the maximum amounts described
above in this Section 11(b), in which case the number of shares which may be
purchased by any employee on such Purchase Date may not exceed such different
limitation.

 

6



--------------------------------------------------------------------------------

(c) If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company will make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable. In such event, the Company
shall give written notice of such reduction of the number of shares to be
purchased under a participant’s Option to each participant affected thereby.

(d) Any payroll deductions accumulated in an Employee Account which are not used
to purchase stock due to the limitations in this Section 11 shall be returned to
the participant as soon as practicable after the end of the applicable Offering
Period without interest.

 

12. EVIDENCE OF STOCK OWNERSHIP.

(a) As soon as administratively practicable following the Purchase Date, the
shares of Common Stock purchased on behalf of a participant pursuant to the
exercise of his or her Option will be credited to an account at the Company’s
transfer agent or with a securities brokerage firm, as determined by the Company
(the “Plan Financial Agent”), in the name of the participant. By electing to
participate in the Plan, a participant will be deemed to authorize the
establishment of an account (the “Stock Account”) in his or her name with the
Plan Financial Agent selected by the Company. A participant may request that the
Plan Financial Agent arrange, subject to any applicable fee, for the delivery to
the participant or an account designated by the participant of some or all of
the Common Stock held in the participant’s Stock Account. If the participant
desires to sell some or all of his or her shares of Common Stock held in his or
her Stock Account, he or she may do so either (i) by disposing of the shares of
Common Stock through the Plan Financial Agent subject to any applicable fee, or
(ii) through such other means as the Company may permit.

(b) Following termination of a participant’s employment with the Company and its
Affiliates for any reason, the participant shall have a period of 30 days to
notify the Plan Financial Agent whether such participant desires (i) to receive
a certificate representing all shares then in the participant’s Stock Account
with the Plan Financial Agent, (ii) to transfer the shares in the participant’s
Stock Account to a securities account designated by the participant, or (iii) to
sell the shares in the participant’s Stock Account through the Plan Financial
Agent. If the terminated participant fails to file such notice with the Plan
Financial Agent within 30 days after termination, he or she shall be deemed to
have elected the alternative set forth in clause (i) above.

(c) Dividends credited to a participant’s Stock Account shall be paid
periodically to a participant at such times as the Board or the Committee shall
designate. Copies of annual reports, proxy statements and any other materials
issued to shareholders of the Company generally will be mailed to a participant
provided the balance in his or her Stock Account is one share of Common Stock or
more. In the absence of timely instructions from a participant with respect to
tenders or exchanges of shares of Common Stock, the Company and the Plan
Financial Agent will be deemed authorized to tender or exchange the
participant’s shares of Common Stock held in his or her Stock Account whenever
the Company deems it to be in the best interest of the participant to do so.

 

7



--------------------------------------------------------------------------------

13. WITHDRAWAL.

Each participant may withdraw from participation in the Plan by signing and
delivering to the Plan Administrator a written notice to that effect on a form
provided by the Company for such purpose. Upon withdrawal from this Plan, the
participant’s participation in this Plan shall terminate, subject to Section 15.
In the event a participant elects to withdraw from the Plan pursuant to this
Section 13, he or she may not resume his or her participation in this Plan
during the same Offering Period, but he or she may participate in any subsequent
Offering Period by filing a new enrollment form in the same manner as set forth
above for initial participation in this Plan.

 

14. TERMINATION OF EMPLOYMENT; LEAVE OF ABSENCE.

Termination of a participant’s employment with the Company and its Affiliates
for any reason, including resignation, retirement termination or death, or the
failure of a participant to remain an eligible employee, immediately terminates
his or her participation in this Plan, subject to Section 15. For purposes of
this Section 14, an employee will not be deemed to have terminated employment or
failed to remain in the continuous employ of the Company in the case of any
leave of absence approved by the Committee.

 

15. RETURN OF PAYROLL DEDUCTIONS.

In the event a participant’s participation in this Plan is terminated by
withdrawal pursuant to Section 13 or termination of employment pursuant to
Section 14, or in the event this Plan is terminated by the Board, the Company
shall promptly deliver to the participant, or in the case of the participant’s
death to his or her beneficiaries or heirs, all payroll deductions of the
participant which have not yet been applied to the purchase of stock; provided,
however, that if such withdrawal or termination of employment occurs later than
the 15th day of the last month of an Offering Period (or if such date is not a
business day, on the preceding business day), then such payroll deductions will
be utilized to purchase Common Stock for the participant on the Purchase Date at
the end of such Offering Period; provided, further, that upon termination of the
Plan the Board may accelerate the Purchase Date. No interest shall accrue on the
payroll deductions of a participant in this Plan.

 

16. CAPITAL CHANGES.

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, such as any merger, consolidation, separation,
including a spin-off, or other distribution of stock or property of the Company,
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or any partial or complete
liquidation of the Company or sale of all or substantially all of the Company’s
assets or stock then the Committee, in its sole discretion, shall make such
equitable adjustments as it shall deem appropriate in the circumstances in the
maximum number and kind of shares of stock subject to this Plan as set forth in
Sections 1 and 2, the number and kind of shares subject to outstanding Options,
and/or the Purchase Price. The determination by the Committee as to the terms of
any of the foregoing adjustments shall be conclusive and binding.

 

8



--------------------------------------------------------------------------------

17. NONASSIGNABILITY.

Neither payroll deductions credited to an Employee Account nor any rights with
regard to the exercise of an Option or to receive shares under this Plan may be
assigned, transferred, pledged, or otherwise disposed of in any way (other than
by will, the laws of descent and distribution, or as provided in Section 23
hereof) by the participant. Any such attempt at assignment, transfer, pledge, or
other disposition shall be void and without effect.

 

18. REPORTS AND STATUS OF ACCOUNTS.

Individual account records will be maintained for each participant’s Employee
Account and Stock Account. The Plan Financial Agent shall send to each
participant promptly after the end of each Offering Period a report of his or
her account setting forth with respect to such Offering Period the number of
shares purchased and the price per share thereof, and also setting forth the
total number of shares then held in his or her Stock Account. Neither the
Company nor any Designated Affiliate shall have any liability for any error or
discrepancy in any such report.

 

19. NO RIGHTS TO CONTINUED EMPLOYMENT; NO IMPLIED RIGHTS.

Neither this Plan nor the grant of any Option hereunder shall confer any right
on any employee to remain in the employ of the Company or any Affiliate or
restrict the right of the Company or any Affiliate to terminate such employee’s
employment. The grant of any Option hereunder during any Offering Period shall
not give a participant any right to similar grants thereafter.

 

20. EQUAL RIGHTS AND PRIVILEGES.

All eligible employees shall have equal rights and privileges with respect to
this Plan except as required by applicable law so that this Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company, the Board, or
the Committee, be reformed to comply with the requirements of Section 423. This
Section 20 shall take precedence over all other provisions in this Plan.

 

21. AMENDMENT OF PLAN.

The Board may amend this Plan in such respects as it shall deem advisable;
provided, however, that stockholder approval will be required for any amendment
that will increase the total number of shares as to which Options may be granted
under this Plan or, but for such shareholder approval, cause this Plan to fail
to continue to qualify as an “employee stock purchase plan” under Section 423 of
the Code.

 

22. TERMINATION OF THE PLAN.

The Board may suspend or terminate this Plan at any time. Unless this Plan shall
have been terminated by the Board, this Plan shall terminate on, and no Options
shall be granted after, December 14, 2016. No Options shall be granted during
any period of suspension of this Plan.

 

9



--------------------------------------------------------------------------------

23. DESIGNATION OF BENEFICIARY.

(a) A participant may file a written designation on a form provided by the
Company of a beneficiary who is to receive any cash and shares, if any, from the
participant’s Employee Account and Stock Account under this Plan in the event of
such participant’s death.

(b) Such designation of beneficiary may be changed by the participant at any
time on a form provided by the Company for such purpose. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under this Plan who is living at the time of such participant’s death, the
Company shall deliver such cash or shares to the executor or administrator of
the estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such cash or shares to the spouse or to any one or more dependents or
relatives of the participant or, if no spouse, dependent, or relative is known
to the Company, to such other person as the Company may in good faith determine
to be an appropriate designee.

 

24. CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES.

Shares shall not be issued with respect to an Option unless the exercise of such
Option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or automated quotation
system upon which the shares may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

25. PLAN DATES.

The effective date of the Plan is January 1, 2007. The first Offering Period
under the Plan shall commence on January 1, 2007.

 

10